Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure element of claim 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding this objection, further explanation might be helpful.  There is no element that I can readily identify as the “closure element” as stated in claims 6 and 7.  The connecting element 429 as this element is described in the specification and as particularly point to by applicant as a closure element doesn’t seem to be a closure element because it connects element 417 to the flat top surface of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first part of claim 6 identifies a closure element at either a first end, a second end or at both the first and second ends.  This means that there might be only one closure element.  Claim 6 recites the limitation "the two portions" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim because it can’t be determined which two portions among side wall portions, cover wall portions and portions having closure elements.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 fails to further limit the subject matter of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason et al. (US 4436243) (Nason) in view of Aganovic et al. (US 2014/0113789) (Aganovic).
	Nason discloses a packaging element for accommodating at least one product, comprising:
a blank which has the following portions connected to one another by folding lines:
an accommodating portion (portions 37, 38, 39, 40) having at least one receptacle (one of two spaces enclosed by the portions 37, 38, 39, 40), the shape of which is matched to the shape of a product to be accommodated;
a first side-wall portion (side 17);
a first cover-wall portion (bottom 21);
a second side-wall portion (side 18); and 
a second cover-wall portion (top 14).
Nason discloses the invention except for the hollow and protrusion.  Aganovic teaches a box that is folded from a blank, the top and bottom closure flaps include a stacking feature formed from a 
 to the bottom of first cover-wall portion and a correspondingly shaped protrusion to the top of second cover-wall portion to provide stacking and aligning members to insure the alignment of the stacked packaging elements and stacking stability provided by the interlocking structure of the hollow and protrusion.
Re claim 2, the accommodating portion of Nason is enveloped by the two side-wall portions and the two cover-wall portions by folding along the folding lines.
Re claim 3, the first cover-wall portion and the second cover-wall portion of Nason extend in mutually parallel planes (horizontal planes).
Re claim 4, the at least one protrusion and the at least one hollow of Aganovic have complementary shapes, both are square shaped and the same approximate size.
Re claim 5, the rectangular shaped protrusion has the rectangular shape of a symbol (U-shaped, square or rectangular shaped symbol of Aganovic), and the at least one protrusion of Aganovic has the rectangular shape of a product (slides or tissue blocks of Nason of rectangular shape) accommodated in the container.

Re claim 8, Nason is formed of cardboard and cardboard is known to consist of pulp fibers.
Re claim 9, the method of making limitations of claim 9 are presented within a product claim, these limitations do not structurally differentiate the product.
Re claim 10, portions 38 and 40 of Nason form a first accommodating portion and portions 37 and 39 of Nason form a second accommodating portion (or additional accommodating portion) with these accommodating portions situated side-by-side.  Re claim 11, fold line 42 extends between the two accommodating portions.  
Also regarding claims 10 and 11, there is no requirement that the additional accommodating portion of claim 10 needs to be part of the blank, such that tray 11 with at least one receptacle (cavity within tray 11 fulfills the requirement.  The at least one fold line of claim 11 need not be part of the blank either, the fold line of claim 11 could be a fold line 34 extending between the accommodating portion and the additional accommodating portion (tray 11).
Re claim 12, logos are often square or rectangular in shape as evidence is provided by the logos of Lego, Instagram, Microsoft and American Express, etc. are as shown below:

    PNG
    media_image1.png
    192
    387
    media_image1.png
    Greyscale

The square or rectangular shape of a logo which is a symbol is consistent with the square or rectangular shape of the protrusion of Aganovic.
Both Nason and Aganovic disclose stacking.  Regarding claims 13 and 14, the packing element is two stacked storage files of Nason as modified by two stacked containers of Aganovic.  The at least one additional accommodating portion being the top storage file that rests on the accommodating portion being the bottom storage file with the at least one receptacle.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyrseck (US 2833457) in view of Aganovic et al. (US 2014/0113789) (Aganovic).
	Tyrseck discloses a packaging element for accommodating at least one product, comprising:
a blank (see Fig. 1) which has the following portions connected to one another by folding lines:
an accommodating portion (panel 15) having at least one receptacle (one of cut outs 31), the shape of which is matched to the shape of a product to be accommodated;
a first side-wall portion (side 13 or 11);

a second side-wall portion (side 7); and 
a second cover-wall portion (top 1).
Tyrseck discloses the invention except for the hollow and protrusion.  Aganovic teaches a box that is folded from a blank, the top and bottom closure flaps include a stacking feature formed from a first cover-wall portion (bottom flap 374 or 424) has at least one hollow (notches 380, 382, 430, 432), and the second cover-wall portion (top flap 330 or 390) has at least one protrusion (tabs 332, 334, 392, 394) with a shape and position complementary to the hollow.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add at least one hollow that is a depression within the first cover-wall portion defining a three-dimensional space to the bottom of first cover-wall portion and a correspondingly shaped protrusion to the top of second cover-wall portion to provide stacking and aligning members to insure the alignment of the stacked packaging elements and stacking stability provided by the interlocking structure of the hollow and protrusion.
Re claim 2, the accommodating portion of Tyrseck is enveloped by the two side-wall portions and the two cover-wall portions by folding along the folding lines.
Re claim 3, the first cover-wall portion and the second cover-wall portion of Tyrseck extend in mutually parallel planes (horizontal planes).
Re claim 4, the at least one protrusion and the at least one hollow of Aganovic have complementary shapes, both are square shaped and the same approximate size.

Re claim 6, flaps 19 and 21 of Tyrseck Fig. 1 are closure elements at a first end of the blank that are tucked into slots formed by the folded structure of the blank (see Fig. 1, 6, 7).  Re claim 7, these flaps 19 are closure elements associated with and attached to the first cover-wall portion (bottom 9.
Re claim 8, Tyrseck is formed of cardboard and cardboard is known to consist of pulp fibers.
Re claim 9, the method of making limitations of claim 9 are presented within a product claim, these limitations do not structurally differentiate the product.
Re claims 10 and 13, panel 15 of Tyrseck forms a first accommodating portion and panel 5 of Tyrseck forms a second accommodating portion (or additional accommodating portion) with these accommodating portions situated one above the other such that the additional accommodating portion rest on the first accommodating portion.  Re claims 11 and 15, one of the fold lines between panels 5 and 15 of Fig. 1 extends between the two accommodating portions.  The cut outs 30 on panel 5 meet the limitations of claim 14 for a t least one receptacle on the additional accommodating portion.
Re claim 12, logos are often square or rectangular in shape as evidence is provided by the logos of Lego, Instagram, Microsoft and American Express, etc. are as shown below:

    PNG
    media_image1.png
    192
    387
    media_image1.png
    Greyscale

The square or rectangular shape of a logo which is a symbol is consistent with the square or rectangular shape of the protrusion of Aganovic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733